DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 21, 22, 24, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu. (US 6,506,064) in view of Simpson (US 2009/0277589).
Regarding claims 12 and 24, Wu discloses an apparatus 40 comprising: an elongated body 42 to couple with a surface mount connector 10 to reduce or prevent deformation of the surface mount connector during soldering of the surface mount connector  to a substrate (see fig. 2 ), in a reflow oven by providing a structural rigidity to the surface mount connector 10, (it is to be noted that “a reflow oven” is not positively claimed and is not an invention of this inventor, moreover “soldering of the surface mount connector in a reflow oven by providing a structural rigidity to the surface mount connector” is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)), the surface mount connector 10 including a connector housing 12 having a first end portion FEP and a second end portion SEP, and the elongated body 42 is formed from slab (particular structure of the slab is not defined yet, as the elongated body is formed from the elongated plate, wherein plate is broad enough to read as slab), wherein the slab is planer, defines a plurality of slots 56, and forms a first tab 44 at a first end 
    PNG
    media_image1.png
    384
    589
    media_image1.png
    Greyscale
portion and a second tab 44 at a second end portion of the slab; and wherein the first and second tabs 44 of the slab are configured to insert into a respective socket S at each of the first and second end portions of the connector housing 12 to couple the elongated body to the surface mount connector 10.
Wu discloses all the claimed limitations except for the elongated body constructed from a heat resistant materiel wherein the heat resistant material comprises steel, ceramic, or titanium.
Simpson, para 0021, discloses a holding member 104 may be composed of the heat resistant material such as … ceramic.
It would also have been obvious to one with ordinary skill in the art at the time the invention was made to construct the elongated body from a heat resistant material as taught by Simpson, in order to maintain its shape and to have ease of manufacturing at lower cost, as Ceramic material is widely available at lower price.
Moreover, it would also have been obvious to one with ordinary skill in the art at the time the invention was made to construct the elongated body from a heat resistant material, in order to maintain its shape and hold the connector device properly during the soldering process and transport the devices at their desired  location, and since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. e over Wu (US 6,506,064) in view of Simpson.
Regarding claim 28, Wu as modified by Simpson discloses, the plurality of slots comprises two slots that align with each other (opposite sides of 18).  
Regarding claim 38, Wu as modified by Simpson, discloses the slab is disposed in a stacked arrangement, such that the slab provides a distributed weight across a top surface of the surface mount connector (it is to be noted that, as slab is placed on the top of the connector housing, is considered as stacked arrangement).
Examiner also took official notice that use of a washer with threaded fastener is well to install or fill up or create the there in between.
Regarding method claims 21, 22, as discussed above, Wu as modified by Simpson discloses all the claimed structural limitations.
However, does not discloses method steps as claimed in claims 21-23.
Regarding claim 28, Wu as modified by Simpson discloses, the plurality of slots comprises two slots that align with each other (opposite sides of 18).  
Regarding claim 38, Wu as modified by Simpson, discloses the slab is disposed in a stacked arrangement, such that the slab provides a distributed weight across a top surface of the surface mount connector (it is to be noted that, as slab is placed on the top of the connector housing, is considered as stacked arrangement).
Examiner also took official notice that use of a washer with threaded fastener is well to install or fill up or create the there in between.

Claim 29-31, 36 and 37, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Simpson, as applied to claim 12 above, further in view of Michel et al. (US 3,721,940) hereafter Michel.
Regarding claim 29, Wu as modified by Simpson discloses all the claimed limitations except for a weight assembly inserted through a slot of the plurality of slots.
Michel discloses a weight assembly 5, 6 inserted through the slot 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a weight assembly inserted through a slot of the plurality of slots as taught by Michel in order to have consistant electrical connectivity during soldering, to have uniform soldering with mating printed circuit board. 
Regarding claim 30, Wu as modified by Simpson and Michel discloses wherein the one or more weight assemblies are configured to provide weight which further couples the elongated body to the surface mount connector. 
Regarding claim 31, Wu as modified by Simpson and Michel discloses, wherein a respective weight assembly includes a threaded fastener, a washer, and one or more retention members.  
Regarding claims 36 and 37, Wu as modified by Simpson and Michel discloses, wherein the slab is disposed in a stacked arrangement (it is to be noted that , as slab is placed on the top of the connector housing, is considered as stacked arrangement, such that the slab provides a distributed weight across a top surface of the surface mount connector via one or more weight assemblies, and wherein a respective weight assembly  includes a threaded fastener, a washer, and one or more retention members as discussed in claim 31.
Examiner also took official notice that use of a washer with threaded fastener is well to install or fill up or create the there in between.

Allowable Subject Matter
Claims 32-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 32, the prior art of record (Costello and Wu as modified by Simpson and Michel) does not disclose or suggest the threaded fastener comprises a countersunk flat head screw, and wherein an edge of the slab defining a perimeter of a respective slot is chamfered to align with a countersunk flat head screw of the threaded fastener as required in combination with other limitations of this claim.

Response to Arguments
Applicant’s arguments with respect to claims 12,21,22, 24, 28-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831